DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagatomo et al. (US PGP 2008/0227015).
Nagatomo teaches a toner comprising a binder resin a colorant and an externa additive, wherein the external additive is taught to have an aspect ratio of from 0.7 to 0.95 (Abstract).  Additionally, the external additive is taught to be an organic particle ([0053-54]).  The toner particle is further taught to have an average circularity of from 0.925 to 0.970 ([0057]).  The external additive is taught to be added to the toner in an amount of from 0.01 to 5.0% by weight ([0049]).  The external additive may also .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US PGP 2008/0227015) in view of Nishikawa et al. (US PGP 2016/0179024).
The complete discussion of Nagatamo above is included herein.  Nagatamo does not teach a suitable endothermic peak (melting point) for the organic external additive particles.
Nishikawa teaches a toner comprising an organic-inorganic composite fine particle comprising an inorganic fine particle embedded in an resin fine particle et al. with a melting point within the range taught by Nishikawa et al. and to have optimized the melting point value in order to perfect the result effective variable.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US PGP 2008/0227015) in view of Kadonome et al. (US PGP 2017/0090324).
The complete discussion of Nagatamo above is included herein.  Nagatamo does not teach a suitable major axis value for the external additive particles.
Kadanome teaches a toner comprising an external additive having a number average major axis in the range of 50 to 100 nm (abstract).  Kadaome teaches that when the number average major axis is within this range the external additive is prevented from embedding into and separating from the surface of the toner mother particles ([0025]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have set the major axis value of the external additive particles of Nagatamo et al. within the range taught by Kadanome et al. and to have optimized the ratio of the average particle diameter and major axis in order to perfect the result effective variables taught by Nagatamo and Kadanome.
6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US PGP 2008/0227015) in view of Hosoya et al. (US PGP 2014/0220488).
The complete discussion of Nagatamo above is included herein.  Nagatamo does not teach that the external additive particles have a major axis length in the micrometer range.
Hosoya teaches a toner comprising an external additive (Abstract).  Addtiionally, Hosoya teaches that the cleaning properties of a photoreceptor can be stably improved by utilizing an external additive with a particle size range of from 0.5 to 20 micrometers ([0042]).  Hosoya further teaches that optimizing the particle size within this range black spots and image defects may be prevented ([0042]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instanat application to have imparted the organic external additive particles of Nagatmo et al. with a major axis within the particle size range of Hosoya et al. and to have optimized the major axis in order to perfect the result effective variable.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US PGP 2008/0227015) in view of Mogi et al. (US PGP 2011/0294059).
The complete discussion of Nagatamo above is included herein.  Nagatamo does not teach that the external additive particles are higher alcohol particles with a formula that reads on the formula recited in the Applicant’s pending claim 9.
Mogi teaches a toner comprising an external additive (Abstract and [0077]).  Mogi further teaches that it is desirable to use higher alcohol particles with a carbon et al. as the organic particles in the toner of Nagatamo et al.


Allowable Subject Matter
Claims 2 and 13-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/19/2021